I find myself unable to concur in the conclusion reached by the majority of this Court affirming the judgment of contempt. I agree with much of what it said in the very able opinion prepared by Mr. Justice TERRELL and I think it would be very easy to follow that opinion in the main and arrive at an opposite conclusion.
As I read the editorials and view the cartoon constituing the basis of the charge, there is nothing in either which imputes a want of fairness, impartiality or integrity to any Judge or any Court. Nor do they appear to have for their purpose or intent the influencing or controlling the determination of the result in any particular case then pending in any court. They appear to adversely criticize a judicial system *Page 250 
which, to protect the rights of the righteous must, by the same token, see that the alleged rights of the unrighteous are determined.
We who constitute this Court find ourselves often in the position where we must, to preserve the right of the innocent, reverse the conviction of one who is shown to be guilty, but whose conviction has been had in whole or in part by illegal means. This follows from the recognition of the wisdom of our judicial system. If there be those who think it a bad system they have the right to express their views and, if possible, to get so many converts to their way of thinking that the system may be changed by organic law.
However, aside from this conclusion, we are faced with two opinions, one of the Supreme Court of the United States and one of the Supreme Court of Louisiana, which I am convinced require the reversal of the judgment here. I refer to the opinions and judgments in the cases of Bridges v. California, 314 U.S. 252,62 Sup. Ct. Rep. 190, 86 L.Ed. 192, and Graham v. Jones in Re Times Picayune Publishing Co., 200 La. 137, 7 So.2d 688. Of course, I recognize that the latter case is only persuasive but I think the Bridges case is binding and that in the absence of showing of clear and present danger of influencing or controlling the determination in any particular case, then pending in any court, created by the publication complained of, no punishable contempt is made to appear.
SEBRING, J., concurs in conclusion.